Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 28 January 2021 for application number 16/177,674. 
Claims 1, 5 – 9, and 15 – 20 are currently amended.
Claims 1 – 20 are presented for examination.

Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2021 has been entered.

 Response to Amendment
Applicant’s amendment filed 28 January 2021 is sufficient to overcome the rejection of claims 1 – 20 based upon the currently amended independent claims and arguments.

Response to Arguments
Applicant’s arguments, filed 28 January 2021, with respect to the rejection(s) of claim(s) 1 – 20 under 35 USC § 103 have been fully considered and are persuasive based upon the currently amended independent claims and arguments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yochai, US Pub. No. 2015/0370835 A1.
Yochai, in combination with the prior art of record, reads on the claim limitations based on the current claim language.  Please see the new grounds of rejection below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno et al. [hereafter as Kanno], US Pub. No. 2019/0087323 A1 in view of Suzuki [hereafter as Suzuki], US .

As per claim 1, Kanno discloses an apparatus comprising:
at least one processing device comprising a processor coupled to a memory [“The CPU 12 is a processor configured to control the host interface 11, the NAND interface 13, and the DRAM interface 14. The CPU 12 loads a control program (firmware) from the NAND flash memory 5 or a RUM (not shown) to the DRAM 6 in response to power-on of the flash storage device 3 and executes various processing by executing the firmware.”] [para. 0112]; 
the processing device being configured: 
for each of a plurality of logical addresses of the storage volume, to send a content-based signature for the logical address to at least one of the source storage system and a host device and to receive the content-based signature [notifies the host of the first logical address, a first block number designating the first block, and a first in-block offset indicating an offset from a leading part of the first block to the first location] [“When receiving a write request to designate a first logical address from the host, the controller determines both of a first block to which data from the host is to be written and a first location of the first block, writes the data from the host to the first location of the first block, and to notifies the host of the first logical address, a first block number designating the first block, and a first in-block offset indicating an offset from a leading part of the first block to the first location by a multiple of grain having a size different from a page size.”] [para. 0047];
responsive to a first one of the received content-based signatures [(block number and offset)] having a corresponding data page already stored in the target storage system [if the duplicate data matching the data requested to be written by the user application has existed in the flash storage device 3 (NAND flash memory 5), the host 2 does not write the data to the flash storage device 3], to update an associated reference count in place of requesting the corresponding data page from at least one of the source storage system and the host device [increments/decrements the reference count, based on the duplicate command] [“The host 2 supports the de-duplication function. Therefore, if the duplicate data matching the data requested to be written by the user application has existed in the flash storage device 3 (NAND flash memory 5), the host 2 does not write the data to the flash storage device 3, but associates a pointer alone indicative of the location (block number and offset) in which the data is stored with LBA of the data requested to be written. For this reason, each of 4K-byte data stored in the flash storage device 3 (NAND flash memory 5) may not be referred to by one logical address, but by a plurality of logical addresses. In the present embodiments, the flash storage device 3 comprises a function of managing the reference count for every 4K-byte data. The reference count corresponding to certain data is indicative of the number of logical addresses referring to the data.”] [paras. 0262 – 0263] [“The flash storage device 3 increments/decrements the reference count, based on the duplicate command/Trim command received from the host 2.”] [para. 0268]; and
responsive to a second one of the received content-based signatures [block number and the in-block offset] not having a corresponding data page already stored in the target storage system, to request the corresponding data page from at least one of the source storage system and the host device [“(4) The host 2 translates LBA included in the read request from the user application into the physical address PBA (block number and offset) for LBA by referring to LUT managed by the host 2. (5) On the basis of the physical address PBA (block number and offset) for read received from the host 2, the controller 4 determines the block having the block number as the block to be read. The block to be read is any one of the block groups (active blocks) managed by the active block list, the current GC source block, or the current write destination block. Then, the controller 4 reads the data from the block to be read, based on the offset.”] [paras. 0255 – 0256] [“Thus, in the configuration in which the flash storage device 3 determines the write destination block and the location in the write destination block and returns the block number and the in-block offset to the host 2, merging the application-level address translation table of the upper tier (host 2) and the LUT-level address translation table of the conventional SSD can be implemented, and the flash storage device 3 can control the NAND flash memory 5 by considering the characteristic/restriction of the NAND flash memory 5. Therefore, appropriate role sharing between the host 2 and the flash storage device 3 can be implemented, and improvement of the I/O performance of the whole system including the host 2 and the flash storage device 3 can be thereby attempted.”] [para. 0289] [“In addition, according to the present embodiments, not the host 2 managing the address translation table, but the flash storage device 3 selects the copy source block and the copy destination block for the garbage collection, and copies the valid data stored in the copy source block to the copy destination block. Then, the flash storage device 3 notifies the host 2 of the logical address of the copied valid data, the block number of the copy destination block, and the in-block offset indicating the location in the copy destination block in which the valid data is copied. Thus, since the garbage collection executed by the flash storage device 3 and the flash storage device 3 notifies the host 2 of the logical address, the block number, and the in-block offset, the host 2 can correctly manage mapping between each of the logical addresses and each of the physical addresses (i.e., pairs of the block numbers and the in-block offsets) of the NAND flash memory 5, by using the address translation table (LUT). In addition, since the application level GC can be merged with GC of the flash storage device 3, the write amplification can be remarkably reduced.”] [para. 0290];
a content-based signature for the logical address [“When receiving a write request to designate a first logical address from the host, the controller determines both of a first block to which data from the host is to be written and a first location of the first block, writes the data from the host to the first location of the first block, and to notifies the host of the first logical address, a first block number designating the first block, and a first in-block offset indicating an offset from a leading part of the first block to the first location by a multiple of grain having a size different from a page size.”] [para. 0047].
However, Kanno does not explicitly disclose to identify a storage volume to be migrated from a source storage system to a target storage system;
of the storage volume, to send a command requesting a content-based signature for the and to receive the content-based signature in response to the command; 
wherein the command requesting a content-based signature comprises a read command that includes information identifying a particular content-based signature generation algorithm associated with generation of the requested content-based signature, information identifying the storage volume and information identifying the logical address; and
wherein the target storage system receives in response to the command a content-based signature of a corresponding one of the date pages, the content-based signature of the corresponding one of the data pages being generated by applying the particular content-based signature generation algorithm to content of that data page.
[“The data -migration destination RAID apparatus #D refers to the migration setting file 400 to identify a logical volume of the data -migration source RAID apparatus #S from which data is migrated and a logical volume of the data -migration destination RAID apparatus #D to which the data is migrated.”] [para. 0138];
of the storage volume, to send a command requesting a content-based signature for the and to receive the content-based signature in response to the command [“The inquiry (standard) command is a command that includes information (e.g., LUN) for specifying a logical volume and that requests device information of a device (e.g., disk device 320) in the data-migration source RAID apparatus #S that implements the logical volume indicated by the information. The inquiry (standard) command further serves as a command that requests information indicating the version of an SCSI. The inquiry data is a response to an inquiry (standard) command. The byte 0 part is a part that includes device information, representing a 1-byte header portion of the inquiry data. The host apparatus with security permission is a host apparatus permitted by the data-migration destination RAID apparatus #D to use the logical volume of the data-migration destination RAID apparatus #D. The device information is indicated as Peripheral qualifier and peripheral device type.”] [para. 0071];
wherein the command requesting a content-based signature comprises a read command that includes information [“The inquiry (standard) command is a command that includes information (e.g., LUN) for specifying a logical volume and that requests device information of a device (e.g., disk device 320) in the data-migration source RAID apparatus #S that implements the logical volume indicated by the information. The inquiry (standard) command further serves as a command that requests information indicating the version of an SCSI. The inquiry data is a response to an inquiry (standard) command. The byte 0 part is a part that includes device information, representing a 1-byte header portion of the inquiry data. The host apparatus with security permission is a host apparatus permitted by the data-migration destination RAID apparatus #D to use the logical volume of the data-migration destination RAID apparatus #D. The device information is indicated as Peripheral qualifier and peripheral device type.”] [para. 0071].
Kanno and Suzuki are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Kanno with Suzuki in order to modify Kanno “to identify a storage volume to be migrated from a source storage system to a target storage system;
of the storage volume, to send a command requesting a content-based signature for the and to receive the content-based signature in response to the command;
wherein the command requesting a content-based signature comprises a read command that includes information” as taught by Suzuki.  One of ordinary skill in the art would be motivated to combine Kanno with Suzuki before the effective filing date of the claimed invention to improve a system by provide where “The inquiry data is a response to an inquiry (standard) command. The byte 0 part is a part that includes device information, representing a 1-byte header portion of the inquiry data.” [Suzuki, para. 0071].
However, Kanno and Suzuki do not explicitly disclose information identifying a particular content-based signature generation algorithm associated with generation of the , information identifying the storage volume and information identifying the logical address; and
wherein the target storage system receives in response to the command a content-based signature of a corresponding one of the date pages, the content-based signature of the corresponding one of the data pages being generated by applying the particular content-based signature generation algorithm to content of that data page.
Wolff teaches information identifying a particular content-based signature generation algorithm associated with generation of the requested content-based signature [“Readers 102 are configured to store media objects and/or IDs for the media objects. The IDs may be any identifier that can be used to identify a media object. IDs may be generated such that a media object may be globally identified. For example, an ID may be generated based on the content of the media object. An algorithm, such as a hash or fingerprint, of part of or all of the content of a media object may be used to generate the ID. Additionally, other methods of generating the ID should be appreciated by a person of skill in the art. For example, any method that can globally identify content of a media object may be used.”] [para. 0023] [“Accordingly, readers 102 act as their own registry of media objects available to it. If the same algorithm is used to generate IDs from the content of media objects, IDs exchanged between readers 102 are identical. Additional information may be needed to generate/decode the IDs. For example, the algorithm used to generate the ID, any keys, other identifiers that are needed, etc. may be communicated along with the ID. Thus, readers 102 can share IDs for media object despite the media being identified by different source information and different digital rights.”] [para. 0031] [“The method of claim 6, wherein the additional information comprises identification of the algorithm used to generate the ID, an offset of content from the media object used to generate the ID, a decryption key, or an identifier for the first device.”] [claim 7].
Kanno, Suzuki, and Wolff are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Kanno and Suzuki with Wolff in order to modify Kanno and Suzuki “to identify a storage volume to be migrated from a source storage system to a target storage system;
of the storage volume, to send a command requesting a content-based signature for the and to receive the content-based signature in response to the command;
wherein the command requesting a content-based signature comprises a read command that includes information” as taught by Wolff.  One of ordinary skill in the art would be motivated to combine Kanno and Suzuki with Wolff before the effective filing date of the claimed invention to improve a system by provide where an “algorithm is used to generate IDs from the content of media objects, …, the algorithm used to generate the ID, any keys, other identifiers that are needed, etc. may be communicated along with the ID.” [Wolff, para. 0031].
However, Kanno, Suzuki, and Wolff do not explicitly disclose information identifying the storage volume and information identifying the logical address; and
wherein the target storage system receives in response to the command a content-based signature of a corresponding one of the date pages, the content-based signature of the corresponding one of the data pages being generated by applying the particular content-based signature generation algorithm to content of that data page.
information identifying the storage volume and information identifying the logical address [data entity signature dictates the location of the data content related to the data signature in the volume … It can be determined that the offset (or logical address) of the data content related to the first signature within the volume] [“Since deduplication algorithms are performed for data entities of a fixed size (S), the index of the entry produced for a data entity signature dictates the location of the data content related to the data signature in the volume. The data content may be applicable to more than one data entities having the same signature. For example, suppose an index that equals n1 (1<=n1<=N1) is produced by applying the first hash function on a first signature and there is no collision. It can be determined that the offset (or logical address) of the data content related to the first signature within the volume is (n1-1)*S.”] [para. 0058]; and
wherein the target storage system receives in response to the command [processor that may be arranged to receive a request to store, in the storage system] a content-based signature [data entity signature] of a corresponding one of the date pages [a request to read a requested data entity that has a requested data entity signature], the content-based signature of the corresponding one of the data pages being generated by applying the particular content-based signature generation algorithm to content of that data page [calculate an index by applying, on the received data entity signature, a hash function that is associated with the selected data structure] [“The processor is arranged to receive a request to read a requested data entity that has a requested data entity signature; selecting a selected data structure out of the set; calculate an index by applying, on the requested data entity signature, a hash function that is associated with the selected data structure; determine whether there is a match between (a) a stored data entity signature that is stored in an entry that is associated with the index and belongs to the selected data structure and (b) the requested data entity signature; provide, if there is a match, a data entity that is associated with the entry; select, if there is no match, a new data structure of the set and repeating at least the stages of calculating and determining.”] [para. 0011] [“According to an embodiment of the invention there may be provided a storage system that may include a processor that may be arranged to receive a request to store, in the storage system, a received data entity; obtain a received data entity signature that is responsive to the received data entity; select a selected data structure out of a set of data structures; calculate an index by applying, on the received data entity signature, a hash function that is associated with the selected data structure; determine whether an entry that is associated with the index and belongs to the selected data structure is empty;…”] [para. 0004].
Kanno, Suzuki, Wolff, and Yochai are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Kanno, Suzuki, and Wolff with Yochai in order to modify Kanno, Suzuki, and Wolff for “information identifying the storage volume and information identifying the logical address; and
wherein the target storage system receives in response to the command a content-based signature of a corresponding one of the date pages, the content-based signature of the corresponding one of the data pages being generated by applying the particular content-based signature generation algorithm to content of that data page” as taught by Yochai.  One of ordinary skill in the art would be motivated to combine Kanno, Suzuki, and Wolff with Yochai before the effective filing date of the claimed invention to improve a system by providing the [Yochai, para. 0011].
Claims 15 and 18 are rejected with like reasoning. 

As per claim 2, Kanno in view of Suzuki and further in view of Wolff and further in view of Yochai discloses the apparatus of claim 1 Kanno discloses wherein the processing device is implemented in the target storage system [“As shown in FIG. 4, the controller 4 comprises a host interface 11, a CPU 12, a NAND interface 13, a DRAM interface 14, and the like. The CPU 12, the NAND interface 13, and the DRAM interface 14 are interconnected via a bus 10.”] [para. 0110].

As per claim 3, Kanno in view of Suzuki and further in view of Wolff and further in view of Yochai discloses the apparatus of claim 2 Kanno discloses wherein the processing device implements a storage controller of the target storage system [Fig. 4] [“The flash storage device 3 comprises a controller 4 and a nonvolatile memory (NAND flash memory) 5. The flash storage device 3 may comprise a random access memory, for example, a DRAM 6.”] [para. 0101]. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kanno et al. [hereafter as Kanno], US Pub. No. 2019/0087323 A1 in view of Suzuki [hereafter as Suzuki], US Pub. No. 2014/0089445 A1 and further in view of Wolff et al., US Pub. No. 2008/0086422 A1 and further in view of Yochai [hereafter as Yochai], US Pub. No. 2015/0370835 A1 as applied to claim 1 above, and further in view of Wang et al. [hereafter as Wang], US Pub. No. 2016/0350325 A1.

As per claim 4, Kanno in view of Suzuki and further in view of Wolff and further in view of Yochai discloses the apparatus of claim 1 however, Kanno, Suzuki, Yochai, and Wolff do not explicitly disclose wherein the content-based signatures comprise respective hash digests of respective ones of the data pages.
Wang teaches wherein the content-based signatures comprise respective hash digests of respective ones of the data pages [“In some embodiments, the hash table may comprise a fixed -size array of 4 KB hash bucket pages 322. Each hash bucket page 322 may contain an array of hash entries 332 and a transaction ID used for log replay. A hash entry (HE) 332 may comprise several data fields, including a hash value field 342, a data address field 344, and a reference count (ref count) field 346. The hash value field 342 may store a hash value computed from the data in an associated 4 KB data block. The data address field 344 may store an address of a physical data block that contains the associated 4 KB data block. The reference count field 346 may store a reference count value that indicates how many references there are to the hash entry 332.”] [para. 0063].
Kanno, Suzuki, Yochai, Wolff, and Wang are analogous art aimed to improve memory performance in storage systems.
[Wang, para. 0063].


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kanno et al. [hereafter as Kanno], US Pub. No. 2019/0087323 A1 in view of Suzuki [hereafter as Suzuki], US Pub. No. 2014/0089445 A1 and further in view of Wolff et al., US Pub. No. 2008/0086422 A1 and further in view of Yochai [hereafter as Yochai], US Pub. No. 2015/0370835 A1 as applied to claim 1 above, and further in view of Kanfi et al. [hereafter as Kanfi], US Patent No. 9,317,511 B2.

As per claim 12, Kanno in view of Suzuki and further in view of Wolff and further in view of Yochai discloses the apparatus of claim 1 however, Kanno, Suzuki, Yochai, and Wolff do not explicitly disclose wherein the storage volume comprises at least one logical storage volume comprising at least a portion of a physical storage space of one or more of the storage devices.
[“Each logical volume is used by object management system 100 for hosting one filesystem. The logical volume may be a portion of the physical storage space, i.e. a collection of physical data blocks from multiple storage devices, or alternatively, the logical volume may include the physical data blocks of one storage device or part of the physical data blocks of one storage device.”] [col. 7, lines 46-52].
Kanno, Suzuki, Yochai, Wolff, and Kanfi are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Kanno, Suzuki, Yochai, and Wolff with Kanfi in order to modify Kanno, Suzuki, Yochai, and Wolff “wherein the content-based signatures comprise respective hash digests of respective ones of the data pages” as taught by Kanfi.  One of ordinary skill in the art would be motivated to combine Kanno, Suzuki, Yochai, and Wolff with Kanfi before the effective filing date of the claimed invention to improve a system by providing for the ability where a “logical volume may be a portion of the physical storage space, i.e. a collection of physical data blocks from multiple storage devices, or alternatively, the logical volume may include the physical data blocks of one storage device or part of the physical data blocks of one storage device. [Kanfi, col. 7, lines 46-52].


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kanno et al. [hereafter as Kanno], US Pub. No. 2019/0087323 A1 in view of Suzuki [hereafter as Suzuki], US  as applied to claim 1 above, and further in view of Orfaig et al. [hereafter as Orfaig], US Pub. No. 2019/0075271 A1.

As per claim 13, Kanno in view of Suzuki and further in view of Wolff and further in view of Yochai discloses the apparatus of claim 1 Kanno discloses wherein the content-based signatures comprise respective ones of the data pages [“Thus, in the configuration in which the flash storage device 3 determines the write destination block and the location in the write destination block and returns the block number and the in-block offset to the host 2, merging the application-level address translation table of the upper tier (host 2) and the LUT-level address translation table of the conventional SSD can be implemented, and the flash storage device 3 can control the NAND flash memory 5 by considering the characteristic/restriction of the NAND flash memory 5. Therefore, appropriate role sharing between the host 2 and the flash storage device 3 can be implemented, and improvement of the I/O performance of the whole system including the host 2 and the flash storage device 3 can be thereby attempted.”] [para. 0289].
However, Kanno, Suzuki, Yochai, and Wolff do not explicitly disclose wherein the content-based signatures comprise respective hash handles.
Orfaig teaches wherein the content-based signatures comprise respective hash handles [“In the unlikely event that no hash cells corresponding to the hash candidates are available at 406, the allocation attempt fails at 412. If a hash cell is available at 406, then at 408 the index associated with x.sub.i, y.sub.j is stored in the hash cell and the method links (i.e., associates) a handle with the hash, where a handle is both a linked list 140 address and a data memory 150 address as illustrated in FIG. 3B discussed earlier. The linked handle, and the hash value, may each be stored in association with each other in the hash table memory 150 and linked list memory 140, respectively. With the "index to handle" link, hereafter denoted "I2H" link, thus established, at 410 control unit 200 may control the write port 160 to write the synchronized pixel data from the DVS corresponding to x.sub.i, y.sub.j, into the data memory 150 at the handle address. Accordingly, the overall method may use a pseudo random allocation of indexes to hashes, establish linked handles through a linked list, and store event data based on the handles.”] [para. 0058].
Kanno, Suzuki, Yochai, Wolff, and Orfaig are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Kanno, Suzuki, Yochai, and Wolff with Orfaig in order to modify Kanno, Suzuki, Yochai, and Wolff “wherein the content-based signatures comprise respective hash digests of respective ones of the data pages” as taught by Orfaig.  One of ordinary skill in the art would be motivated to combine Kanno, Suzuki, Yochai, and Wolff with Orfaig before the effective filing date of the claimed invention to improve a system by providing for the ability of “a handle with the hash, where a handle is both a linked list … address and a data memory … address”. [Orfaig, para. 0058].
	
Conclusion
STATUS OF CLAIMS IN THE APPLICATION
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1 – 20 have received a first action on the merits and are subject of a first action non-final.  
CLAIMS ALLOWABLE IN THE APPLICATION
Per the instant office action, claims 5, 14, 16, and 19 are objected to as being dependent upon a rejected base claim, but are considered as containing allowable subject matter.  These claims would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 6 – 11, 17 and 20 depend upon claims 5, 16, and 19 are subsequently objected as considered as containing allowable subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/EW/Examiner, Art Unit 2135    

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135